Order of the Surrogate’s Court of Suffolk county, made September 11, 1930, reversed upon the law and the facts, with ten dollars costs and disbursements to respondent and appellants, payable out of the estate, and the matter remitted to the Surrogate’s Court for proceedings in discovery pursuant to sections 205 and 206 of the Surrogate’s Court Act.* Discovery herein is needful to determine the identity of the property sought to be subjected to an order of the court -with reference to possession. Moreover, the record discloses a disputed question of title upon which the appellants were entitled to a hearing in the form of a trial. (Matter of Nutrizio, 211 App. Div. 8, 13; Matter of Pritchard, 227 id. 105; Matter of Wilson, 252 N. Y. 155.) Lazansky, P. J., Young, Kapper,'Hagarty and Carswell, JJ., concur.